PER CURIAM.
The paraphernalia for the adulteration of heroin, seized in defendant’s apartment in the search conducted as an incident to his arrest, was clearly admissible as relevant to the conspiracy charges. United States v. Volkell, 2 Cir., 251 F.2d 333, 336, certiorari denied 356 U.S. 962, 78 S.Ct. 1000, 2 L.Ed.2d 1068; United States v. Carminati, 2 Cir., 247 F.2d 640, 645, certiorari denied 355 U.S. 883, 78 S.Ct. 150, 2 L.Ed.2d 113; Sanders v. United States, 10 Cir., 238 F.2d 145. We can see no prejudice to defendant from his prosecution for two counts of conspiracy under different sections of the narcotics laws for the same activities when he received only concurrent sentences. Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306; Gore v. United States, 357 U.S. 386, 78 S.Ct. 1280, 2 L.Ed.2d 1405; Harris v. United States, 359 U.S. 19, 79 S.Ct. 560, 3 L.Ed.2d 597.
Affirmed.